Citation Nr: 1456592	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for back disability, to include as secondary to service-connected residuals of a left fibula fracture and ankle dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954 and from November 1956 to November 1957.

This appeal initially came to the Board of Veterans Appeals (Board) from a September 2007 rating decision.  In September 2012, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a Joint Motion for Remand (JMR).  In November 2013, the Board remanded the claim to afford the Veteran another VA examination.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in September 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's back disability was not caused directly by and was not incurred in, or diagnosed within the year following, his military service.

2.  The Veteran's back disability is not the result of, and has not been aggravated by, residuals of a left fibula fracture and ankle dislocation, to include an altered gait.



CONCLUSION OF LAW

The criteria for entitlement to service connection for back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of May 2007, including what the evidence must show secondary service connection.  Of note, the June 2010 JMR did not identify any notice deficiency, and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Paper and electronic VA treatment records from Jackson, Mississippi have been obtained and are a matter of record.  Due to negative responses in April 2011 and June 2011, a January 2012 Formal Finding of Unavailability was prepared for VA treatment records from New Orleans and Chicago, respectively; the Veteran was notified in October 2011 that any future attempts to obtain the records were considered to be futile.  See 38 C.F.R. § 3.159(c)(1).  The Veteran appeared for a travel board hearing in September 2010; the transcript is a matter of record.  During the hearing, the Veteran denied any relevant treatment with other providers.

The Veteran was provided with VA examinations in February 2011 and December 2013, the reports of which have been associated with the claims file.  A medical opinion was also provided in September 2014.  The Board finds the collective result of these examinations and opinions to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has now objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, it is noted that the medical opinion that was provided in September 2014 fully addressed the adequacy concerns that had previously been raised by the JMR.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Direct service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Moreover, certain chronic diseases, including arthritis (or degenerative joint disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
 
Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a Veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability-but only that degree-over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's service treatment records, while documenting potentially relevant events in service, do not show that degenerative disc disease (DDD), arthritis of the lumbar spine, degenerative joint disease (DJD) of the sacroiliac joints were diagnosed during that time.  The service treatment records show diagnosis of lumbosacral strain in June 1954 and complaint of low back pain in July 1957.  Yet, when seeking treatment in 1957, the Veteran denied any previous back injury.  Reports of Medical History in November 1954 and October 1957 show no complaints of back disability and include denials of arthritis.  Reports of Medical Examinations on the same dates do not establish diagnosis of any back disability.  Thus, some additional evidence is required to link the Veteran's service with the current disability.

The Board turns to subsequent VA treatment records.  A February 2011 note revealed past surgical history for a herniated disc in the 1970s.  The Veteran reported a baseline level of pain beginning at that time. 

The 2010 Board hearing testimony is consistent with the history identified in VA treatment records-i.e. the earliest report of back pain dates to the 1970s, some fifteen years after discharge from active duty.  The Veteran reported first seeking medical care for his back after a long-distance drive in 1973.  

As the preponderance of evidence demonstrates that DJD of the sacroiliac joints was incurred considerably more than one year following service, the presumption related to chronic diseases under § 3.309(a) is inapplicable.  Service connection for such disease cannot be presumed based on § 3.309(a) because the disability is simply not shown to have been diagnosed within a year of separation from active duty.  Moreover, as described above, there is no showing of continuity of symptomatology as the Veteran was simply not shown to have arthritis or related symptoms during service.  

The weight of the evidence has consistently been against both direct and secondary service connection, as well.  During the 2010 hearing, the Veteran stated that his treating provider in the 1970s associated onset of back pain with driving.  

In a February 2011 VA examination, a VA orthopedist unequivocally stated that lumbosacral strain in 1954 would not cause arthritis of the lumbar spine and that the present disability was most likely age-related.

In a September 2014 addendum, a VA examiner confirmed two prior opinions.  First, the examiner recognized the Veteran's complaint of back pain during service.  However, he explained that pain is a symptom and not a diagnosis of disability.  Then, the VA examiner then found that it was more likely that the Veteran's current back disability was related to either aging or the Veteran's long work history (36 years with a paint company), than to the incident of pain in service.  

During the 2010 Board hearing, the Veteran suggested that his VA doctors had told him that an altered gait as a result of his ankle had caused his back disability.  The Veteran was asked if any doctor had put such an opinion in writing, to which he responded that he was unsure.  However, a review of the VA treatment records do not contain evidence of such an opinion.  

As an initial point, a lay person's account of what a doctor purportedly said is generally thought too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  However, even if the Veteran's statements were taken as an accurate description of what a medical professional said, the Board must assess the credibility and probative value of all the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Essentially, while statements of medical professionals are presumed to be competent, and consequently constitute probative evidence, the Board must determine what the most probative evidence is.  

Here, VA provided several medical examinations and obtained a medical opinion that was grounded in the evidence of record.  
  
The VA examiner in 2013 and, again, in 2014 concluded that the Veteran's current back disability was neither caused nor aggravated by service-connected residuals of a left fibula fracture and ankle dislocation.  The examiner corroborated a 2011 opinion, explaining that the scientific evidence in the medical literature did not support the conclusion that the Veteran's long-standing gait pattern could result in lumbar spine DDD and DJD of both sacroiliac joints.  Additionally, in satisfaction of the JMR, the VA examiner in 2014 also found no support in the medical literature to conclude that the Veteran's gait could permanently worsen his back disability.  Again, the examiner not only found no support for the Veteran's contention regarding a relationship between his altered gait and present back disability, but also identified a more likely alternative etiology, unrelated to the Veteran's military service.  

Because this opinion was supported by rationale and grounded in the medical literature, it is found to be more probative then the off the cuff comments that several medical professionals allegedly made to the Veteran.  Because those medical professionals did not provide their opinion(s) in writing or provide any rationale, the Board is unable to fully evaluate the basis of their conclusion(s).  Nevertheless, the comments did drive VA to seek further medical opinion.  Unfortunately, that opinion came down against service connection for the Veteran's back disability.

To the extent the Veteran and his spouse are competent to observe and report an apparent relationship between the Veteran's lower leg and back disabilities, their lay statements are afforded less weight, when juxtaposed with the opinion of a medical provider who reviewed the medical literature on the subject, but identified no such association in the medical literature consistent with the medical history in this case.  The Veteran and his wife have not demonstrated such training or expertise in body mechanics and/or orthopedics.  On these facts, while such a correlation may seem readily cognizable, the anatomical forces and pathologic changes are not so plainly visible, and, as such, the Board finds that any conclusion regarding such an association is a complex determination requiring expert evidence.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, the nexus element for service connection of a back disability-neither presumptively or directly to military service nor secondarily to a service-connected disability-has not been established.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Veteran's claim is denied.


ORDER

Service connection for back disability, to include as secondary to service-connected residuals of a left fibula fracture and ankle dislocation, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


